Citation Nr: 0605222	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from October 1968 to 
July 1970 and from October 1975 to September 1976.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
September 2001 rating decision and was remanded in February 
2004.  

FINDINGS OF FACT

1.  VA psychiatric examinations conducted in November 2004 
and August 2005, as well as psychiatric testing conducted in 
March 2005, did not result in a clear diagnosis of PTSD.  

2.  Medical records reflect in-service treatment for 
psychiatric symptoms, the veteran has currently been 
diagnosed as having depression, and a VA physician (after 
examining the veteran twice and reviewing the claims folder) 
has concluded that the depression had its onset while the 
veteran was on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005). 

2.  The criteria for service connection for depression have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2004 letter the RO advised the veteran of each 
element required by Pelegrini II.  Although proper notice was 
ultimately provided after the initial adjudication of the 
veteran's claims, this was harmless error.  VA complied with 
its notice requirement and readjudicated the claims by its 
August 2005 supplemental statement of the case.  VA has also 
provided the veteran every opportunity to submit evidence, 
argue for his claims, and respond to VA notices.  

Numerous service and VA medical records are in the file, as 
is the veteran's testimony from an October 2003 Board 
hearing.  VA psychiatric examinations were conducted in 
November 2004 and August 2005, and separate psychiatric 
testing was conducted in March 2005.  The reports of these 
evaluations have been obtained.  VA has satisfied its duties 
to notify and assist and therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.   

II.  Claims for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also be granted service connection 
for a psychosis, although not otherwise established as 
incurred in service, if the condition was manifested to a 10 
percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records from the veteran's first period of 
active duty (from October 1968 to July 1970) are devoid of 
any psychiatric complaints or diagnoses.  Similarly, he 
reported no psychiatric history in conjunction with an August 
1975 entrance examination, and psychiatric examination at 
that time was normal.  In December 1975, however, he sought 
treatment for a "personal problem."  He stated that he had 
reenlisted in the Navy against his father's advice and only 
with begrudging support from his wife.  He had apparently 
received only one letter from his wife and felt that he could 
only save his marriage by returning to her.  Later that same 
month, he was again seen in an outpatient setting complaining 
of dissatisfaction and depression.  The impression was 
immature personality.  The veteran continued to seek 
outpatient treatment for depression, immature personality and 
"problems related to domestic conditions" presented by Navy 
life between February 1976 and June 1976.  In July 1976, he 
was administratively discharged for unsuitability due to 
immature personality disorder.  The character of the 
discharge was honorable.

The veteran first sought VA outpatient treatment for 
psychiatric symptoms in August 1999 (over 20 years after 
discharge from active duty).  He was assessed at that time as 
having depression.  He filed a claim for service connection 
for depression in August 1999 and for PTSD in September 2000.  
In support of his claim for service connection for PTSD, he 
has testified (at the October 2003 Board hearing) that a 
fellow sailor personally assaulted him in June 1976.  
Following a visit to a VA Mental Hygiene clinic in March 
2001, he was diagnosed as having recurrent major depression, 
personality disorder not otherwise specified, and PTSD (from 
the personal assault in the Navy).    

At a November 2004 VA examination, the veteran recounted his 
in-service psychiatric history, as well as the details of a 
sexual assault by a male sailor.  Following the examination, 
he was diagnosed as having major depressive disorder and 
personality disorder, not otherwise specified, by history.  
The examiner further wrote that 

[a]t this point, it is not clear if this 
veteran is experiencing [PTSD].  He is 
reporting only a few symptoms of [PTSD]. 
. . . [T]here are high rates of [PTSD] in 
both men and women who have a history of 
sexual molestation.  I [cannot] rule out 
[PTSD] definitively at this time.  
Because of this, as well as the fact that 
he does appear depressed and there is a 
diagnosis of personality disorder, not 
otherwise specified . . . it is important 
for him to undergo psychological 
evaluation to assess for symptom 
validity, [PTSD], depression, and 
personality disorder.  Once this has been 
completed, a more firm diagnosis can be 
made . . .  

Psychiatric testing conducted in March 2005 revealed that the 
veteran may have been malingering.  He reported a high number 
of extreme symptoms and rare combinations of symptoms.  These 
combinations, according to the VA examiner, were inconsistent 
with recognized psychiatric disorders.  The examiner further 
wrote that 

[w]hile this still leaves unresolved the 
question of [PTSD] related to the alleged 
sexual assaults given this veteran's 
approach to psychological testing today, 
I cannot offer an opinion on the presence 
[or] absence of [PTSD] without relying on 
mere speculation.  Given his presentation 
in November of 2004, however, I do 
believe that a diagnosis of major 
depressive disorder is in order.  

The veteran was examined yet again in August 2005.  He said 
he was experiencing depression due to marital problems prior 
to the in-service sexual assault.  He said his psychiatric 
symptoms worsened following the assault, but he did not 
attribute the worsening in depression to the assault.  He 
felt betrayed by the molester (whom he had considered a 
friend), but focused more on the idea that the Navy had 
betrayed him by not allowing him to leave and save his 
marriage.  Following this examination, the examiner wrote the 
following in his report:

At this point, as previously stated, I am 
unable to resolve the issue of [PTSD] 
without [resorting] to mere speculation.  
It is noted that on psychologic testing, 
there was evidence of symptom 
exaggeration.

In regard to the depression, there is no 
evidence that the alleged sexual assault 
resulted in either the depression or an 
exacerbation in the mood disturbance.  
The depression did predate this and by 
the veteran's own report, he did not 
believe that the depressive symptoms were 
worsened by the assault.  He believes 
that they were worsened by the fact that 
he resented the treatment he had gotten 
while in the [N]avy.  It does appear that 
the depression did have its onset while 
in the [N]avy, however.  He denied any 
psychiatric history prior to service in 
the military.  It is important to note, 
however, that he does have a history of 
personality disorder, not otherwise 
specified, which did put him at risk for 
the development of mood disturbance or 
other psychiatric consequences of stress, 
and as such, would have been present 
prior to his induction into the service.

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. at 136-7.  Yet the evidence reflects 
that, despite two VA examinations and separate psychiatric 
testing, the veteran has not been given a clear diagnosis of 
PTSD.  The preponderance of evidence is therefore against 
this claim.

On the other hand, medical records reflect in-service 
treatment for psychiatric symptoms and the veteran has 
currently been diagnosed as having depression.  Moreover, a 
VA physician (after examining the veteran twice and reviewing 
the claims folder) has concluded that the depression had its 
onset while the veteran was in the Navy.  Some question has 
been raised as to whether the veteran had a preexisting 
personality disorder which may have led to "mood disturbance 
or other psychiatric consequences of stress" (which may, in 
theory, include depression).  Personality disorders are not 
considered diseases for purposes of VA compensation.  38 
C.F.R. § 3.303(c).  Yet service medical records from the 
veteran's first period of active duty, as well as his August 
1975 entrance examination report are devoid of any 
psychiatric complaints or diagnoses (including personality 
disorder).  While he was subsequently diagnosed as having 
immature personality disorder - and indeed was eventually 
discharged because of this - there is doubt as to whether 
this was associated with his depression (a condition which 
was separately noted in service).  Resolving this doubt in 
the veteran's favor, the Board concludes that service 
connection for depression is warranted.

ORDER

Service connection for PTSD is denied.

Service connection for depression is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


